The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2014

                                      No. 04-14-00054-CR

                                 Marcus Anthony ROBINSON,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR0413
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        The court reporter has filed a second notification of late reporter’s record, requesting an
extension of time to file the reporter’s record. We GRANT the request and ORDER her to file
the reporter’s record on or before May 7, 2014.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court